Action for judgment of separation. Amended judgment for plaintiff unanimously affirmed, with costs. There is evidence that for some time prior to the actual departure by defendant in November of 1938, he had suggested, planned and prepared for such an event. Although such departure in itself did not constitute abandonment, he failed to make any offer to return, at least prior to October of 1939. It was within the province of the learned trial court to find that the separation had hardened into an abandonment, that the offer to return was not made in good faith and that plaintiff was justified in refusing to accept the subsequent offers of the defendant to return. Under such circumstances, the defendant’s refusal to continue contributions for support of the plaintiff after October 1, 1940, was a violation of his obligation of support. Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.